3Jn tbe Wniteb ~tates '!Court o jfeberal claims $1,228,760 in damages as a result of the Government's breach of contract and
promise. Id. at 3.

       The Tucker Act grants this Court jurisdiction over claims "against the United States
founded ... upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort." 28 U.S.C. § 149l(a)(l). This Court
is mindful that Mr. Van Hecke is representing himself without counsel. However, while
this Court should exercise leniency with respect to mere formalities with a pro se plaintiff,
it may not take a similarly liberal view with jurisdictional requirements. See Kelley v.
Sec v, U.S. Dept of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987); see also Johnson v.
United State , 70 Fed. Cl. 296, 297 (2006) ("Prose status cannot render a plaintiff immune
from meeting jurisdictional requirements."); Henke v. United States, 60 F.3d 795, 799
(Fed. Cir. 1995) ("The fact that [plaintiff] acted prose in the drafting of his complaint may
explain its ambiguities, but it does not excuse its failures, if such there be.").

        To establish this Court's jurisdiction, Mr. Van Hecke must adequately allege the
existence of an employment contract with the Government. However, it is well established
that "absent specific legislation, federal employees derive the benefits and emoluments of
their positions from appointment rather than from any contractual or quasi-contractual
relations with the government." Hamlet v. United tates, 63 F.3d 1097, 1101 (Fed. Cir.
1995) (quoting hu v. United States 773 F.2d 1226, 1229 (Fed. Cir. 1985)) (emphasis
added). The rebuttable presumption is that "[F]ederal employees hold their positions
pursuant to appointment, rather than by contract." Calvin v. United tates, 63 Fed. Cl. 468,
4 72 (2005). This Court should look to the "relevant statutory language and regulations and
the language of the hiring documents" to determine whether a government employee
served by contract or appointment. Id. If the Court finds that the Government employed
Mr. Van Hecke by appointment, "a breach of contract action against the government would
be precluded." Federico v. United States, 70 Fed. Cl. 378, 383 (2006).

       Mr. Van Hecke's employment documents make it clear that the Government hired
him pursuant to appointment, not by a contract. The Government hired Mr. Van Hecke
under an "appointment affidavit" executed on December 22, 2009, extended his
appointment on December 18, 2011 for a term "not to exceed" December 14, 2013, and
terminated his employment due to "expiration of appointment" on December 14, 2013.
Mot. to Dismiss, App. A-1 - A-3. Mr. Van Becke has produced no evidence that could
establish employment by contract. Accordingly, Mr. Van Hecke's suit for breach of
contract is precluded.

       Mr. Van Hecke's claim against the Government for breach of promise also fails for
lack of jurisdiction. Mr. Van Hecke claims that he lost job opportunities due to his reliance
on a promise of five years of employment. This "detrimental reliance" is an element of a

                                              2
claim of promissory estoppel, for which the Government has not waived its sovereign
immunity. See Steinberg v. United States, 90 Fed. Cl. 435, 443 (2009) ("Promissory
estoppel ... requires the court find an implied-in-law contract, a claim for which the United
States has not waived its sovereign immunity."); see also Hercules, Inc. v. United States,
516 U.S. 417, 423 (1996). Indeed, "Federal officials who by act or word generate
expectations in the persons they employ, and then disappoint them, do not ipso facto create
a contract liability running from the Federal Government to the employee, as they might if
the employer were not the government." Federico, 70 Fed. Cl. at 384.

       For the reasons stated above, the Court GRANTS the Government's motion to
dismiss and DISMISSES Mr. Van Hecke's complaint. The Clerk of Court shall enter
judgment accordingly.

       IT IS SO ORDERED.
                                                  ~C.~
                                                 THOMAS C. WHEELER
                                                 Judge




                                             3